Citation Nr: 1221547	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected posttraumatic stress disorder from October 5, 2007 to November 17, 2009.

2. Entitlement to an increased rating in excess of 10 percent for service-connected posttraumatic stress disorder from November 17, 2009.

3. Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1970 and from January 1991 to May 1991.  He is the recipient of the Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected posttraumatic stress disorder (PTSD) was manifested by periods of depressed mood and isolation, irritability, exaggerated startle response, hypervigilance, anxiety, chronic sleep impairment, nightmares, anger spells, lack of motivation, decreased energy, nightmares, and mild memory loss, to include forgetting names and directions.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for entitlement to an initial 30 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to increased evaluations for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2008, November 2009, and December 2011 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  This case was remanded by the Board in January 2011 for the purpose of scheduling of a hearing before the Board.  A review of the post-remand record shows that the Veteran's request for a hearing was satisfied in April 2012.  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In a May 2008 rating decision, the RO granted service connection for PTSD and assigned an initial noncompensable rating.  The Veteran then appealed with respect to the initially assigned rating.  Thereafter, in a December 2009 rating decision, a 10 percent rating was assigned, effective November 17, 2009.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. App. 119, 

126 (1999) (holding that staged ratings are appropriate when the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings). 
 
The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated as 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss such as forgetting names, directions, recent events.  

PTSD is rated as 50 percent disabling for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; 

circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  

Finally, a maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors, such 

as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in schoolwork.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  DSM-IV at 46-47. 

At a January 2008 VA examination, the Veteran reported living with his spouse of 46 years and having a good relationship with her, as well as with his three children and six grandchildren.  He indicated that they frequently visited each other.  His activities included watching television, assisting his spouse with housework, and being involved with his church in the church treasury and as assistant to the church pastor.  The examiner stated that the Veteran did not appear to have marked detachment or estrangement in his relationships with other individuals.  

In terms of employment, the Veteran indicated that he had been employed full-time for 28 years as a truck driver.  He stated that he used to perform woodworking and that the activity helped keep his mind off trauma-related memories.  He reported avoiding certain television shows and movies that reminded him of his military trauma, but not conversations, even though he had increased memories that were disturbing after such conversations.  

The examiner found the Veteran cooperative and had a pleasant affect.  His speech flowed easily, with minor pressure.  He exhibited no thought impairment.  The Veteran reported that his spouse sometimes said he was not "firing on all cylinders," which he said referred to times when he became moody and wanted to be by himself.  He indicated that his mood was good and that he was happy most of the time.  The Veteran endorsed difficulty staying asleep either due to medical problems or unpleasant dreams.  He showed irritability and hypervigilance, but no noticeable signs of concentration problems.  He evidenced signs of exaggerated startle response.  The Veteran denied problems with memory and showed no 

indications of obsessions or ritualistic behaviors.  He reported worries related to financial concerns.  The examiner stated that the Veteran's PTSD was of a mild nature and assigned a GAF score of 80.

At a November 2009 VA examination, the Veteran reported living with his spouse of 48 years.  Two adult grandchildren were living with them.  He indicated good relationships with his spouse and three children.  His son was helping him to construct a shed on his property.  He indicated traveling with family and that he was reasonably comfortable when traveling and staying in unfamiliar circumstances.  He reported having several friends through his church, with which he was active, although he described minimal estrangement or detachment from those outside his family.  

The Veteran stated that he had been employed full-time for 29 years as a truck driver, retiring in 2002.  He related that he recently completed training to be a chaplain at his church, and had served as a lay minister for five to six years and as the clerk of the church.  He hoped to return to woodworking once the shed was completed.

The Veteran reported avoiding military-themed movies, although he had watched Saving Private Ryan without being particularly affected by it.  He indicated that he experienced a depressed mood every few weeks to months, lasting for a day or two.  He asserted that he liked to be left alone during those times, but would not refuse to respond to requests for assistance from fellow church members.  The Veteran described getting seven to eight hours of sleep per night, with occasional middle night insomnia, waking and being unable to return to sleep.  He reported insufficient energy in the afternoons.  The Veteran stated that he seldom cried, and he denied suicidal ideation or intent.  He also denied excessive irritability or concentration difficulty in most circumstances.  He attested to a lack of motivation to build the shed, but indicated that his physical limitations for such work contributed to his poor motivation.  The Veteran had an exaggerated startle response.  He reported a sense of hopelessness, which he thought was due to financial concerns.  There was no clear evidence of anxiety symptoms, such as 

excessive worry, obsessions or compulsions, or panic attacks.  However, the Veteran indicated that he would become preoccupied with worries not related to combat or trauma.  The examiner indicated that the preoccupation resulted from reduced resilience due to PTSD.  

The examiner stated that the Veteran's PTSD manifested in symptoms that were transient and mild resulting in decreased efficiency only during periods of additional stress.  A GAF score of 75 was assigned.

At the December 2011 VA examination, the Veteran reported that he had continued to live with his spouse of 50 years in the same house they had lived in for 32 years.  He indicated that his marriage was stable and that he had frequent contact with his three children.  The Veteran also stated that he spent a great deal of time with his grandchildren, particularly at their school sporting events.  He denied having problems with the crowds and noise at these events, unless there was a loud unpredictable sound such as exploding balloons.  He related that he went out to eat with his spouse at least once per week and had no problems at the restaurants.  He also reported traveling with family and having no problems doing so. 

In terms of employment, the Veteran indicated that he had been employed full-time until 2001 as a semi-truck driver.  He stated that he belonged to The American Legion and attended meetings regularly.  He reported having several friends through his church, with which he had been volunteering about 10 hours per week doing odd jobs and maintenance.  He stated that he was being trained as a chaplain and was serving as a lay minister.  The Veteran asserted that he used to perform woodworking, but no longer had time.  He denied any difficulty in occupational functioning such as problems with interpersonal relationships, cognitive problems, absenteeism, inappropriate behaviors, or poor performance.

The examiner found the specific criteria met for PTSD included avoidance of thoughts, feelings, or conversations associated with the trauma; a markedly diminished interest or participation in significant activities; and irritability or outbursts of anger.  Other symptoms included depressed mood a "couple" of times 

per month for a day or two.  The Veteran endorsed seven to eight hours of sleep per night with periodic early waking.  He denied diminished interest or pleasure, psychomotor agitation or retardation, fatigue or loss of energy, diminished concentration or indecisiveness, and crying spells.  In terms of anxiety, the Veteran denied panic attacks and phobias, as well as obsessive or ritualistic behavior, but felt he worried more than most people.  He denied suicidal or homicidal intent.  

The examiner observed that the Veteran was neatly groomed and appropriately dressed, alert and fully oriented, and cooperative.  His speech was spontaneous, coherent, and goal-directed, and his affect was appropriate.  The examiner noted no attention or memory impairment; the Veteran reported mild forgetfulness.  The GAF score assigned was 75.

The Veteran's GAF scores do not demonstrate a rating in excess of those currently assigned for an increase in PTSD symptomatology.  Massey v. Brown, 7 Vet. App. 204, 207 (1994) (noting that a GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria).  The Veteran's GAF scores throughout the appeal period were 75 to 80, which demonstrate are symptoms that are transient and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, with no more than slight impairment in social or occupational functioning.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In addition to the medical evidence, the Veteran testified before the Board in April 2012, that he would have bouts of depression and was careful about the friendships he formed, avoiding people and situations that might affect his health.  He related that he got along well with his family, but isolated himself from friends.  He stated he did not do well at family functions.  He reported periods of anger when he would stay away from people.  The Veteran asserted that immediately after retirement he watched television as much as he could, but that he always wanted to be helping someone.  He indicated that he experienced more anxiety and nervousness, as well as some tearfulness, because he had more time to think.  He reported that he used to enjoy woodworking, but he stopped after he retired because he lacked motivation.  He testified that he also became more forgetful, forgetting names and directions.  The Veteran testified that he would wake up in the middle of the night and not be able to go back to sleep, leaving him to think depressing thoughts.  He indicated that he had nightmares, but not often.  The Veteran testified that he occasionally felt overwhelmed, and that he could not handle as much as he used to.  He stated that he enjoyed his work at the church, and although there were people he would like to avoid there, he tried to work with and get along with everyone.  The Veteran reported having a "few" friends.  
  
Based on the totality of the evidence, the Board determines that the Veteran's PTSD symptoms more closely approximate a rating of 30 percent, but no more, throughout the entire appeal period.  See 38 C.F.R. § 4.7 (2012).  In this regard, the Veteran's PTSD was overall manifested by periods of depressed mood and isolation, irritability, exaggerated startle response, hypervigilance, anxiety, chronic sleep impairment, nightmares, anger spells, lack of motivation, decreased energy, nightmares, and mild memory loss, to include forgetting names and directions.  Thus, the Board determines that the criteria for a 30 percent rating for PTSD have been met for the entire appeal period.   

However, the Board finds that a rating in excess of 30 percent is not supported by the evidence.  In this regard, the Veteran did not exhibit a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory, 

such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  He has maintained good relationships with his spouse, children, and grandchildren, and had increasingly taken on responsibilities at his church that required him to work with and assist other church members.  Accordingly, the Board determines that the Veteran's symptoms do not meet the schedular criteria for a rating in excess of 30 percent for PTSD at any time during the appeal period.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  PTSD is evaluated under mental disorders the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by periods of depressed mood and isolation, irritability, exaggerated startle response, hypervigilance, anxiety, chronic sleep impairment, nightmares, anger spells, lack of motivation, decreased energy, nightmares, and mild memory loss, to include forgetting names and directions.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 30 percent disability rating assigned herein for PTSD.  Evaluations in excess of 30 percent are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the 30 percent rating assigned herein reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board notes that during the appeal period, the Veteran's PTSD was evaluated in two stages.  As decided herein, the disability is now evaluated as 30 percent disabling throughout the appeal period.  After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 30 percent for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 30 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

Finally, in reaching the decision that a rating in excess of the 30 percent evaluation assigned herein is not warranted, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a a rating in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 30 percent rating, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

A claim of entitlement to TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran testified before the Board in April 2012 that his PTSD would hinder his ability to obtain and maintain a job, irrespective of his age or other factors.  

The Veteran has not been provided the statutory and regulatory notice required with respect to a TDIU claim, nor afforded a VA examination to address the question of his unemployability, particularly in light of the initial 30 percent rating assigned herein for PTSD.  Therefore, a remand is necessary to allow for issuance of the required notice on this issue and scheduling of a VA examination to assess the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the statutory and regulatory notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

2.  The Veteran must be afforded the appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone or acting in conert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of either his nonservice-connected disabilities or age. 

A complete rationale for the opinion advanced must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of entitlement to TDIU.  If in the course of adjudicating this claim, the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) (2011) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


